       Case 2:19-cv-01636-JAD-VCF Document 41 Filed 11/19/20 Page 1 of 2



 1   Paul D. Powell, Esq.
     Nevada Bar No. 7488
 2   Tom W. Stewart, Esq.
     Nevada Bar No. 14280
 3   The Powell Law Firm
     8918 Spanish Ridge Avenue, Suite 100
 4   Las Vegas, Nevada 89148
     paul@tplf.com
 5   tstewart@tplf.com
 6   Phone: (702) 728-5500
     Facsimile: (702) 728-5501
 7   Attorneys for Robert Polk

 8                                UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10
     ROBERT POLK, individually,                              Case No.: 2:19-cv-01636-JAD-VCF
11
                    Plaintiff,
12          vs.                                                 PLAINTIFF’S EX PARTE MOTION TO
13
                                                                 REMOVE COUNSEL FROM CM/ECF
     HARRY GRUMET, individually; DOES I-X,                               SERVICE LIST
14   and ROE CORPORATIONS I-X, inclusive,
15                  Defendant.
16
            Plaintiff Robert Polk, by and through his attorneys of record, The Powell Law Firm, requests
17
     that Michael A. Kristoff, Esq., and Jason F. Lather, Esq., be removed from the list of counsel to be
18
19   noticed because Mr. Kristoff and Mr. Lather are no longer associated with The Powell Law Firm

20   and no longer represent any party in this action.
21
            Dated this 19th day of November 2020.
22
                                             THE POWELL LAW FIRM
23
24                                           /s/ Tom W. Stewart
                                             Paul D. Powell, Esq. (#7488)
25
                                             Tom W. Stewart, Esq. (#14280)
26      IT IS SO ORDERED.                    8918 Spanish Ridge Avenue, Suite 100
                                             Las Vegas, Nevada 89148
27                                           Attorneys for Plaintiff
28      ___________________________________
        Cam Ferenbach
        United States Magistrate Judge

                  11-19-2020
                                            -1-
        Dated:_____________________________
       Case 2:19-cv-01636-JAD-VCF Document 41 Filed 11/19/20 Page 2 of 2



 1                                    CERTIFICATE OF SERVICE
 2          Pursuant to Federal Rules of Civil Procedure 5(b), I hereby certify that on the 19th day of
 3
     November, 2020, the PLAINTIFFS’ EX PARTE MOTION TO REMOVE COUNSEL FROM
 4
     CM/ECF SERVICE LIST was served via electronic service, and by placing a copy in the United
 5
 6   States mail, postage prepaid, to the following counsel of record:

 7   George M. Ranalli, Esq.
     John W. Kirk, Esq.
 8
     RANALLI ZANIEL FOWLER & MORAN, LLC
 9   2400 W. Horizon Ridge Parkway
     Henderson, Nevada 89052
10   Attorneys for Defendant
11
12
                                                  /s/ Kelli Wightman
13                                                ____________________________________________
14                                                An Employee of THE POWELL LAW FIRM

15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                      -2-
